—In a tax certiorari proceeding pursuant to Real Property Tax Law article 7, the appeal is from a judgment of the Supreme Court, Nassau County (Kutner, J.), entered March 15, 1991, which, after a nonjury trial, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court did not err in rejecting the petitioner’s appraisal. The court’s determination of land value was based upon market data contained in the petitioner’s appraiser’s report concerning comparable sales of vacant land (cf., Matter of Habern Realty Co. v Tax Commn., 102 AD2d 302, 306). Based on its finding of land value, it was not improper for the Supreme Court to conclude that the petitioner’s appraisal of the total value was understated, and that the petitioner had not met its burden of proving by substantial evidence that the property was overassessed (see, Matter of Barnum v Srogi, 54 NY2d 896, 898; Matter of Manno v Finance Adm’r of City of N. Y., 92 AD2d 896; Matter of Trinity Place Co. v Finance Adm’r of City of N. Y., 72 AD2d 274, affd 51 NY2d 890). Mangano, P. J., Balletta, Santucci and Hart, JJ., concur.